Citation Nr: 0001685	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to November 7, 1996, 
for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to April 
1954 and from May 1954 to October 1970, with service in the 
Republic of Vietnam.  He died on April [redacted], 1993.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant filed a notice of 
disagreement in January 1998.  The RO furnished her with a 
statement of the case in March 1998.  She filed a substantive 
appeal in March 1998.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was granted on a presumption that prostate cancer, the cause 
of his death, was a result of exposure to a herbicide agent 
in Vietnam.

2.  Prostate cancer was recognized by VA as associated with 
exposure to herbicide agents on November 7, 1996.


CONCLUSION OF LAW

Entitlement to an effective date prior to November 7, 1996, 
for a grant of service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The rating decision of March 1997 granted the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and assigned an effective date of 
November 7, 1996, for that benefit.

The appellant had filed a claim of entitlement to dependency 
and indemnity compensation (DIC) on May 14, 1993.  At that 
time, there was an initial question as to whether the 
appellant was entitled to be recognized as the surviving 
spouse of the veteran, and it does not appear that her 
service connection for cause of death claim was adjudicated 
at that time.  The Board therefore finds that the date of the 
appellant's claim for service connection for the cause of the 
veteran's death which gives rise to the present appeal was 
May 14, 1993.

The applicable statute and regulations provide that, except 
as otherwise  provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Applicable regulations also provide that where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114 (1999).

The appellant's claim for service connection for the cause of 
the veteran's death was granted by the rating decision in 
March 1997 on the basis of the provisions of 38 C.F.R. 
§ 3.309(e).  That regulation provides that, if a veteran was 
exposed to a herbicide agent during active service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service.  The list of diseases 
currently include prostate cancer.  38 C.F.R. § 3.309(e).  
38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who 
served in the Republic of Vietnam from January 1962 to May 
1975 and who has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during active service.

The veteran's death certificate shows that he died from 
cardiorespiratory failure due to or as a consequence of 
anemia and pneumonia due to or as a consequence of metastatic 
prostate cancer.

At the time of the veteran's death in April 1993 and at the 
time of the appellant's initial claim in May 1993, 38 C.F.R. 
§ 3.309(e) did not include prostate cancer as a listed 
disease for which presumptive service connection as a result 
of exposure to herbicide agents might be granted.  Prostate 
cancer was not recognized by VA as being associated with 
exposure to herbicides in Vietnam until November 7, 1996.  
See 61 Fed. Reg. 57586-89 (Nov. 7, 1996).

Because entitlement to service connection for the cause of 
the veteran's death was based on the presumptive provisions 
of 38 C.F.R. § 3.309(e), entitlement to the benefit did not 
arise until the regulation was amended to include prostate 
cancer, and the effective date of the grant of service 
connection for the cause of the veteran's death may not be 
earlier than the effective date of the amendment of the 
regulation, which was November 7, 1996.  38 C.F.R. § 3.114.  
The appellant's claim for an earlier effective date thus 
lacks legal merit and will be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

